 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11    CHARLES WILLIAMS,                          Case No. 2:19-cv-2663-JGB (AFM)
12
                          Petitioner,
                                                 ORDER DISMISSING PETITION
13          v.                                   WITH LEAVE TO AMEND
14
      XAVIER BECERRA, Attorney
15    General, State of California,
16                        Respondent.
17

18
           On April 1, 2019, petitioner, a state prisoner, filed this petition for a writ of
19
     habeas corpus pursuant to 28 U.S.C. § 2254. For the following reasons, the petition
20
     is dismissed without prejudice and with leave to amend. See Rule 4 of the Rules
21
     Governing Section 2254 Cases.
22
           Federal habeas corpus relief is not available unless a state petitioner has
23
     exhausted his state remedies. See 28 U.S.C. § 2254(b). To satisfy the exhaustion
24
     requirement, a petitioner must present the factual and federal legal basis for his claims
25
     to the highest state court. O'Sullivan v. Boerckel, 526 U.S. 838, 842 (1999). From the
26
     face of the petition, it does not appear that Petitioner has presented any of his claims
27
     to the California Supreme Court, and therefore, he has not exhausted his state
28
 1   remedies.
 2          A petition including unexhausted claims is subject to dismissal. See Rose v.
 3   Lundy, 455 U.S. 509, 522 (1982). In limited circumstances, however, a district court
 4   may stay an action so that a petitioner can return to state court and exhaust his
 5   unexhausted claims. See Rhines v. Weber, 544 U.S. 269, 277 (2005).1 Under Rhines,
 6   a petitioner may be entitled to a stay only if: (a) the petitioner shows good cause for
 7   his failure to exhaust his claims first in state court; (b) the unexhausted claims not be
 8   “plainly meritless”; and (c) the petitioner has not have engaged in “abusive litigation
 9   tactics or intentional delay.” See Rhines, 544 U.S. at 277-278.
10          Because it appears that the petition contains only unexhausted claims, it is
11   dismissed without prejudice and with leave to amend.
12          If Petitioner still desires to pursue this action, he is ORDERED to file a
13   First Amended Petition on the forms provided by the Clerk within thirty (30)
14   days of the date of this Order. The clerk is directed to send Petitioner a blank
15   Central District § 2254 habeas petition form for this purpose.
16          The amended petition should reflect the same case number, be clearly labeled
17   “First Amended Petition,” be filled out completely, and be signed and dated. The
18   First Amended Petition also shall name a proper respondent – e.g., the warden of the
19   institution in which Petitioner is incarcerated or the Secretary of the California
20   Department of Corrections and Rehabilitation. See Rumsfeld v. Padilla, 542 U.S. 426,
21   434–435 (2004) (in a habeas corpus challenging present physical confinement, “the
22   default rule is that the proper respondent is the warden of the facility where the
23   prisoner is being held, not the Attorney General or some other remote supervisory
24   official.”); Ortiz-Sandoval v. Gomez, 81 F.3d 891, 895 (9th Cir. 1996). In addition,
25   the First Amended Petition must include the specific legal and factual basis for each
26   of Petitioner’s claims for relief, as well as indicate whether each of those claims has
27
     1  The Ninth Circuit has held that Rhines also applies to petitions that contains only unexhausted
28   claims. See Mena v. Long, 813 F.3d 907, 912 (9th Cir. 2016).
                                                     2
 1   been presented to the California Supreme Court. The First Amended Petition may
 2   include an attachment that is limited to 25 pages. If Petitioner seeks to file an
 3   attachment in excess of this page limitation, he must request permission to do so from
 4   the Court in advance.
 5         If Petitioner seeks to raise any unexhausted claim in the First Amended
 6   Petition and believes that he can make the requisite showing for a stay of this action,
 7   then he may file, concurrently with his First Amended Petition, a separate motion to
 8   hold the First Amended Petition in abeyance while he returns to state court to exhaust
 9   his state court remedies with respect to his unexhausted claim(s).
10         Petitioner is cautioned that failure to timely file a First Amended Petition
11   in compliance with this Order may result in dismissal of this action without
12   prejudice.
13

14   DATED: 4/10/2019
15

16
                                            ____________________________________
                                                 ALEXANDER F. MacKINNON
17                                          UNITED STATES MAGISTRATE JUDGE
18

19   Attachment: CV-69
20

21

22

23

24

25

26

27

28

                                               3
